DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10 May 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2022.

Drawings
Figure 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
cl.4  
“two adjacent frames” is believed to be in error for --two adjacent frames of the plurality of frames--
“another louver” is believed to be in error for --another louver of the one or more louvers--
cl.6 “the upper portion” is believed to be in error for --an upper portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and its dependents, the recitation “at least one of the plurality of frames including an attachment flange…[and] a receiving aperture” renders the claim indefinite because it is unclear, for the case of more than one of the plurality of frames, whether there is a single flange and aperture shared by the frames, or whether there is a respective flange and respective aperture for each of the at least one of the plurality of frames. 
The recitation “one or more louvers…to define an air opening therebetween” renders the claim indefinite because it is unclear whether there is a single opening defined between all the louvers, or whether there are multiple openings, each defined between two of the one or more louvers. It is further unclear whether an opening could be defined between a single louver (i.e., the case of one louver, of the one or more louvers).
The recitation “the attachment flange extends from the frame…the receiving aperture…a starter aperture…a starter component” (etc.) renders the claim indefinite because it is unclear whether the attachment flange (with respective receiving aperture) is a single attachment flange extending from all the “at least one…frames”, or the attachment flange is a chosen one of all the respective attachment flanges extending from respective ones of the “at least one…frames”. Similarly, it is unclear if the frame refers to each of the at least one frames, or a single one of the at least one frames. Similarly, it is unclear if there is a corresponding starter aperture (and starter component) per each receiving aperture, or whether the starter aperture is shared with multiple receiving apertures. 
Regarding claim 2, the claim appears to contain grammatical errors and is not written in idiomatic English. The claim is incomprehensible beyond the limitation of the fastener. 
Furthermore the recitations “the attachment flange” and “the receiving aperture” render the claim indefinite for the same reasons as above. That is, it is unclear whether there is more than one of each and whether the claim refers to each one, or just one of multiple.
Regarding Claim 3 and its dependents, the recitation(s) “an opening” and “a respective opening” render the claim indefinite because it is unclear whether this/these opening(s) is/are the same as, or different from, the “air opening” introduced in claim 1. Furthermore, it is unclear if “a respective opening” refers to a respective one of the previously claimed opening, or a new and different respective opening. 
Regarding Claim 5, the recitation(s) “an air channel” renders the claim indefinite because it is unclear whether this air channel is the same as, or different from, the “airflow path” previously claimed in claim 4. 
Furthermore, the recitation “at least one of the plurality of frames” renders the claim indefinite because it is unclear whether these are the same as, or different from, the “at least one of the plurality of frames” previously claimed in claim 1.
Regarding claim 6 and its dependents, “the frame” renders the claim indefinite for the same reason as claim 1 above, because it is unclear whether the claim refers to each one, or just one of the multiple frames.
Regarding claim 8, the recitation “the extension” renders the claim indefinite because it is unclear whether it refers to one of the previously claimed multiple extensions (i.e. one for each frame), or whether it refers to each one of the previously claimed multiple extensions. 
Furthermore, it is unclear whether the features associated/engaged with “the extension” are solitary features for the single extension, solitary features shared between plural extensions, or a plurality of said features (one for each extension). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer 8522521.
Regarding Claim 1, Dyer teaches an exhaust baffle component (96A) for a turbine starter (12, 42) comprising: 

    PNG
    media_image1.png
    915
    1080
    media_image1.png
    Greyscale

a plurality of frames (Fig 3 above) arranged with one another as a single component (Fig 3 about central axis aligned and concentric with 54), 
at least one of the plurality of frames including an attachment flange (Fig 3 above) extending therefrom and defining a receiving aperture (for pin in Fig 3 above),
each frame of the plurality of frames including one or more louvers (Fig 3 above) stacked relative to one another and spaced from one another to define an air opening therebetween (Fig 3 above),
 wherein the attachment flange extends from the frame to substantially align the receiving aperture with a starter aperture (for pin in Fig 3 above) of a starter component (SC in Fig 3 above) to facilitate securement of the attachment flange to the starter component (Fig 3).
Regarding claim 2, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image2.png
    915
    1080
    media_image2.png
    Greyscale

Dyer further teaches the at least one of the plurality of frames and the attachment flange (as discussed above) and a fastener (pin in Fig 3 above) inserted within the receiving aperture to secure the attachment flange to the starter component (Fig 3).
Regarding claim 3, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches each frame of the plurality of frames defines an opening (Fig 3 below), and 

    PNG
    media_image3.png
    915
    1080
    media_image3.png
    Greyscale

wherein each of the one or more louvers is mounted to one frame of the plurality of frames and extends across a respective opening (Fig 3 above).
Regarding claim 4, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches each frame of the plurality of frames is connected to at least two adjacent frames to define a substantially circular shape (Fig 3) about a central axis (aligned and concentric with 54) defined by the starter component (Fig 3), and wherein each louver of the one or more louvers is arranged with one another in a stack such that each louver of the one or more louvers does not overlap another louver relative to an airflow path extending through the exhaust baffle component (Fig 3).
Regarding claim 5, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image4.png
    915
    1080
    media_image4.png
    Greyscale

Dyer further teaches an air channel (62) extending from a first location (L1 in Fig 3 above) proximate the central axis (Fig 3) to a second location (L2 in Fig 3 above) proximate to at least one of the plurality of frames (Fig 3).
Regarding claim 6, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image5.png
    915
    1080
    media_image5.png
    Greyscale

Dyer further teaches each of the one or more louvers is stacked vertically relative to an upper axis (dashed arrow in Fig 3 above) defined by the upper portion (UP in Fig 3 above) of the frame (Fig 3).
Regarding claim 7, Dyer teaches all the limitations of the claimed invention as discussed above. Dyer further teaches each louver of the one or more louvers is spaced from an adjacent one of the one or more louvers such that air may flow therebetween (Fig 3).
Regarding claim 9, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image6.png
    915
    1080
    media_image6.png
    Greyscale

Dyer further teaches an extension (Fig 3 above) extending from a lower portion (LP in Fig 3 above) of each of the plurality of frames in a direction substantially perpendicular to a central axis (aligned and concentric with 54) defined by the starter component (Fig 3).
Regarding claim 10, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image7.png
    915
    1080
    media_image7.png
    Greyscale

Dyer further teaches each frame of the plurality of frames is arranged with respective louvers of the one or more louvers such that a continuous airflow path is defined from an interior of the starter component to an exterior of the starter component without contacting one of the one or more louvers (Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dyer in view of Le Saint 8376700 and Novotny 4074914.
Regarding claim 8, Dyer teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    915
    1080
    media_image8.png
    Greyscale

Dyer further teaches an extension (Fig 3 above) extending from a lower portion (LP in Fig 3 above) of each frame of the plurality of frames (Fig 3), and wherein the extension defines one or more openings (for another pin as in Fig 3 above) sized to facilitate a pin (Fig 3 above) passing through a housing of the starter component (HP in Fig 3 above).
Dyer does not teach the extension being a flexible material; and a snap fit of the frame to a feature of the housing.
However, Le Saint teaches an exhaust baffle (44) for a turbine starter (Fig 1) may be made from a material with good mechanical strength and good resistance to high temperature, such as "Hastelloy X". Hastelloy X is a metallic nickel alloy material with a modulus of elasticity, thus being a flexible material (Col.4 ll.65-end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nondescript exhaust baffle material of Dyer to be Hastelloy X as taught by Le Saint, in order to provide good mechanical strength and resistance to high temperature (Le Saint, Col.4 ll.65-end). Furthermore, MPEP 2144.07 provides that the selection of a known material (Hastelloy X, Le Saint, Col.4 ll.65-end) based on its suitability for its intended use (for the exhaust baffle of an air turbine starter; Le Saint baffle 44 of air turbine starter in Fig 1; Dyer baffle 96A for air turbine starter 42) was an obvious extension of prior art teachings, in order to provide good mechanical strength and resistance to high temperature (Le Saint, Col.4 ll.65-end), as discussed above.
Dyer in view of Le Saint does not teach a snap fit of the frame to a feature of the housing.
However, Novotny teaches a joint/attachment between an extension (7 or 9; 7A or 9A) of a component (11) and a feature (other of 7 or 9; 7A or 9A) of another component (13), wherein the extension defines one or more openings (for fastener 25) sized to facilitate a snap fit (between 15/15A of 11 and 19/19A of 13) of the extension to the feature (Figs 2, 4). Novotny further teaches the snap fitting advantageously providing sealing between the components along multiple surfaces (Col.1 ll.15-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pin and flange connections of Dyer in view of Le Saint to include a snap fit as taught by Novotny, in order to provide sealing along multiple surfaces between the exhaust baffle and the starter component (Novotny, Col.1 ll.15-35).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741